         Case 3:19-cv-00769-YY         Document 57       Filed 04/17/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 BROOKLYNN CLARK,                                    Case No. 19-cv-00769-YY

                Plaintiff,                           ORDER

        v.

 SHELLY DOE, FRANKIE DOE, TIGARD
 POLICE DEPARTMENT, and MEGAN
 LINN,

                Defendants.


IMMERGUT, District Judge.

       Plaintiff Brooklynn Clark brings this action pro se and has been permitted to proceed in

forma pauperis. ECF 1; ECF 2. On January 14, 2020, Magistrate Judge Youlee Yim You issued

her Findings and Recommendation (“F&R”), recommending that this case be dismissed with

prejudice against Defendant Shelly Doe, a.k.a. Shelly Forster and Defendant Frankie Doe, a.k.a.

Frankie Wiseman (collectively “Defendants”) because Plaintiff failed to effect service of process

under Fed. R. Civ. P. 12(b)(5) and failed to state a claim under Fed. R. Civ. P. 12(b)(6). ECF 51.

Plaintiff timely filed objections, ECF 54, to which Defendants responded, ECF 55.




PAGE 1 – ORDER
         Case 3:19-cv-00769-YY          Document 57        Filed 04/17/20     Page 2 of 2




       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte,” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       A court must liberally construe the filings of a pro se plaintiff and afford the plaintiff the

benefit of any reasonable doubt. Erickson v. Pardus, 551 U.S. 89, 94 (2007). This Court has

considered the issues raised in Plaintiff’s objections and has reviewed the factual and legal

conclusions provided in Magistrate Judge You’s F&R de novo. Finding no error and no reason to

modify or alter the F&R, this Court ADOPTS Magistrate Judge You’s Findings &

Recommendation, ECF 51. This case is DISMISSED with prejudice against Defendants Forster

and Wiseman.



       IT IS SO ORDERED.

       DATED this 17th day of April, 2020.

                                                      _______
                                                      Karin J. Immergut
                                                      United States District Judge




PAGE 2 – ORDER
